Citation Nr: 1141018	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for congestive heart failure, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1972 and from July 1976 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 Regional Office (RO) in Waco, Texas rating decision, which denied the claim on appeal.

The Veteran's claim was remanded by the Board in August 2008 to afford him a hearing before a member of the Board.  In November 2008, a local hearing was held before a Decision Review Officer at the Waco, Texas RO.  A transcript of that proceeding has been associated with the claims file.  In addition, in August 2011 the RO contacted the Veteran, who indicated at that time that he wished to withdraw his request for a Board hearing and have the claim determined by the Board based on the evidence of record.  In September 2011, the Veteran provided written notification of his withdrawal of his Board hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.704(e) (2011).

In addition, the Board notes that in August 2010 the Veteran filed a timely substantive appeal as to the issues of entitlement to service connection for bilateral feet, bilateral knee, bilateral hip, and low back disabilities, as well as entitlement to a total disability evaluation based on individual unemployability (TDIU).  Subsequently, in a January 2011 rating decision, entitlement to TDIU was granted.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to TDIU is not currently on appeal before the Board.  Moreover, in a January 2011 written statement the Veteran indicated that in light of the decision with respect to TDIU he wished to withdraw all active appeals save for the claim for congestive heart failure.  As such, the issues of entitlement to service connection for bilateral feet, bilateral knee, bilateral hip, and low back disabilities are no longer on appeal before the Board.  See 38 C.F.R. § 20.204 (2011).

Finally, the Board notes that additional evidence has been included in the claims file, including a May 2011 VA examination report, after which the RO failed to issue a supplemental statement of the case (SSOC) concerning the Veteran's claim for entitlement to service connection for congestive heart failure.  See 38 C.F.R. § 19.31 (2011).  However, as the Board is granting entitlement to service connection for congestive heart failure, the Veteran would not be prejudiced by the Board's initial consideration of this evidence.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current congestive heart failure was caused by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his congestive heart failure was caused by his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §  3.310(a) (2006); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include organic heart disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with any heart disability within one year of service the above provision is not applicable.

In the absence of the foregoing, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran was service connected for diabetes mellitus, type II, in April 2006, effective from October 2004.  The Veteran claims that his service-connected diabetes mellitus caused or aggravated his current heart disability.  The crucial inquiry, therefore, is whether the Veteran's current heart disability is proximately due to or the result of his service-connected diabetes mellitus, type II.  Resolving all doubt in the Veteran's favor, the Board concludes it is.  

The Veteran has asserted that he was diagnosed with diabetes mellitus, type II, in 1995; however, private treatment records clearly show that he was diagnosed with new onset diabetes mellitus in January 2001.  In addition, the Veteran was diagnosed with congestive or hypertrophic cardiomyopathy, although it is unclear from the record whether the diagnosis preceded the Veteran's diagnosis of diabetes mellitus.  In any case, in approximately August 2004 the Veteran was diagnosed with congestive heart failure, due to mitral regurgitation, aortic insufficiency, and left ventricular ejection fraction of 20 percent.  As a result, the Veteran underwent right and left catheterization that showed nonobstructive coronary artery disease.  The Veteran was hospitalized for four days until his condition improved to the point where he could be released.  Subsequent private treatment records through 2005 listed the congestive heart failure as recurrent (active), although there was no additional hospitalization for the heart.  (In that regard, the Board notes that the Veteran was hospitalized in September 2004 and December 2004 for stroke.)  

In February 2006, the Veteran was afforded a VA examination for his heart.  The examiner noted review of the claims file and medical records.  Following physical examination, the examiner diagnosed congestive heart failure that the examiner opined was neither a complication of the Veteran's diabetes nor was worsened or increased by the diabetes.  The rationale for the opinion was that there was no known correlation between diabetes and congestive heart failure without coronary artery disease.

In support of his claim, the Veteran submitted a letter from his private physician, dated in June 2006, which stated that the Veteran's congestive heart failure was most likely a direct result of his diabetes mellitus, type II.  The rationale for the physician's opinion was that he had coronary artery disease resulting from complications of his diabetes and that the cardiac catheterization results were consistent with this conclusion.

In addition, the Veteran submitted numerous medical studies and other treatise evidence considering the link between diabetes mellitus and congestive heart failure or other heart disease.

Based on the June 2006 physician's letter, the Veteran was afforded another VA examination in October 2006 to resolve the disparity between the etiology opinions of record.  The same examiner that conducted the February 2006 VA examination again conducted the October 2006 examination.  The examiner noted that the congestive heart failure was stable on medication and that he had heart symptoms related to his diabetes, which included shortness of breath, fatigue, peripheral edema, and dizziness.  The examiner again concluded, however, that the congestive heart failure was not a complication of the diabetes or worsened or increased by the diabetes.  The examiner noted that the cardiac biopsy and cardiac catheterization showed hypertrophic cardiomyopathy, but not significant obstructive coronary artery disease or ischemic heart disease.  As such, the examiner concluded that congestive heart failure was less likely as not caused by or a result of diabetes.  The rationale was based on clinical experience and consultation with a VA cardiologist, along with extensive review of the claims file and medical records.

Subsequent medical records showed that the Veteran's congestive heart failure has been stable.  

Finally, the RO sought a May 2011 VA medical opinion on the issue of whether the Veteran had ischemic heart disease.  The reviewer concluded that the Veteran did not have ischemic heart disease.  The reviewer noted that the Veteran had congestive heart failure that was not chronic in nature and that he had not had an acute episode in the past year.  The reviewer did not provide an opinion as to etiology of the congestive heart failure.

The Board finds the February 2006 and October 2006 VA examiner's reports and opinions expressed therein credible and probative.  The VA examiner outlined the Veteran's heart and diabetes histories, based on VA examination, the claims file, and private treatment records.  Moreover, the examiner provided a basis and a detailed rationale for the conclusion, including the absence of obstructive coronary artery disease or ischemic heart disease.      

The Board, however, also finds the June 2006 letter from the Veteran's private treating physician credible and probative.  The letter unequivocally opines that the Veteran's current congestive heart failure is the result of his service-connected diabetes mellitus, type II.

In that regard, the Board notes that the VA examination reports of record suggest that the Veteran's diagnosed nonobstructive coronary artery disease either is not caused by diabetes mellitus or not a cause of congestive heart failure.  The multiple medical summaries and other treatise evidence submitted by the Veteran, however, indicate that diabetes is a well known risk factor for the development of congestive heart failure.  While some of these studies noted as a basis the incidence of obstructive coronary artery disease or ischemic heart disease, other studies did not distinguish between obstructive and nonobstructive coronary artery disease.  As such, these studies do not disprove the contentions of the Veteran's private physician that the diabetes mellitus caused the congestive heart failure as a result of the development of nonobstructive coronary artery disease.

Finally, the Board notes that since the filing of the Veteran's claim VA has revised its regulations regarding establishment of service connection for those who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Specifically, these individuals are presumed to have been exposed to an herbicide agent and, in such cases, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  Effective August 31, 2010, section 3.309(e) was amended to add certain diseases, including ischemic heart disease, to the list of diseases associated with exposure to herbicide agents.  The Board recognizes that the revised regulations are applicable to the instant claim.  That said, while the Board acknowledges that atherosclerotic heart disease including coronary artery disease is listed in 38 C.F.R. § 3.309(e) as an example of ischemic heart disease, the evidence of record, specifically the May 2011 VA examination, appears to indicate that the Veteran's diagnosed congestive heart failure, to include nonobstructive coronary artery disease, does not constitute the type of heart diseasecontemplated under the ischemic heart disease provisions under 38 C.F.R. § 3.309.  Given the potentially conflicting evidence of record, the Board concludes that it is appropriate to grant the claim on a secondary basis, as caused by the Veteran's diabetes mellitus, type II, and that in light of the foregoing the Board need not address the potential applicability of entitlement on a presumptive basis pursuant to 38 C.F.R. § 3.307.

In summary, there are conflicting medical opinions of record that are competent and probative.  These opinions rely on a basis and rationale discussed therein.  In light of these conflicting medical opinions, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current congestive heart failure was caused by his service-connected diabetes mellitus, type II.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted.


ORDER

Entitlement to service connection for congestive heart failure is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


